ACCEPTED
                                                                                            04-15-00114-CV
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                      6/16/2015 10:39:25 AM
                                                                                             KEITH HOTTLE
                                                                                                     CLERK


From,
Hari Prasad Kalakonda                                                   16t h, 2015
                                                             Date: June FILED  IN
                                                                   4th COURT OF APPEALS
Latha Kalakonda                                                     SAN ANTONIO, TEXAS
5002, Newcastle Ln,                                                6/16/2015 10:39:25 AM
                                                                       KEITH E. HOTTLE
San Antonio, Texas - 78249                                                  Clerk
Tel: 210 687 4988
email: smfoodmart@yahoo.com


To
Mr. Keith E. Hottle
Clerk of Fourth Court of Appeals
Cadena-Reeves Justice Center
300, Dolorosa, Ste. 3200
San Antonio, TX - 78205


                 Ref: Cause No: 04-15-00114-CV, Hari Prasad Kalakonda and Latha
                 Kalakonda v. Aspri Investments. - Request for a copy of District
                 court's clerk record.

Dear Mr. Hottle,

              The supplemental clerk's record was filed by District court clerk on
06/09/2015. We request a soft copy of the record be provided to us for
!:-',,'-!:-'''UULb the brief.




                                                      Hari Prasad Kalakonda
                                                      Latha Kalakonda



04-15-00114-CV                                                                       Page I